DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-21 are pending in this application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-13 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pelfrey (U.S. Pre-grant Publication 2019/0003423), hereinafter Pelfrey.

Regarding Independent Claim 1, Pelfrey discloses an aerospike nozzle for an upper stage rocket of a multi-stage rocket system (Figure 1), comprising:
a throat (the narrowest portion between the combustion chamber, 60, and the outlet, 62, is the throat);
a centerbody, 38, extending aft of the throat (the center body, 38, extends further downward/aft than the throat); and
an expansion surface defined by the center body (the sidewalls that connect the first end, 42, to the second end, 44, of the centerbody, 38, are the expansion surfaces defined by the center body);
wherein the centerbody is an annular aerospike (Figure 2 -Paragraph 0013 – the centerbody, 38, is an aerospike for an annular arrangement of thrust producers, 36, and therefore an annular aerospike) having a base, 44, that at least partially defines an aft end of the upper stage rocket (Paragraphs 0001 and 0002 – the nozzle shown in Figure 1 is usable with and located at the aft end of the vehicle in order to provide propulsion for the vehicle; the vehicle is an upper stage flight vehicle therefore the base, 44, forms part of an aft end of the vehicle/upper stage flight vehicle).

Regarding Independent Claim 8, Pelfrey discloses An engine for an upper stage rocket of a multi-stage rocket system (Figure 1), comprising:
a high pressure chamber, 36/60;
an aerospike nozzle, 38 and 62, that exhausts gas generated by the high pressure chamber (Paragraph 0025 – the aerospike nozzle exhausts the combustion gas generated by high pressure chamber, 60), the aerospike nozzle including:
a throat (the narrowest portion between the combustion chamber, 60, and the outlet, 62, is the throat);
a centerbody, 38, extending aft of the throat (the center body, 38, extends further downward/aft than the throat); and
an expansion surface defined by the center body (the sidewalls that connect the first end, 42, to the second end, 44, of the centerbody, 38, are the expansion surfaces defined by the center body);
wherein the centerbody is an annular aerospike (Figure 2 -Paragraph 0013 – the centerbody, 38, is an aerospike for an annular arrangement of thrust producers, 36, and therefore an annular aerospike) having a base, 44, that at least partially defines an aft end of the upper stage rocket (Paragraphs 0001 and 0002 – the nozzle shown in Figure 1 is usable with and located at the aft end of the vehicle in order to provide propulsion for the vehicle; the vehicle is an upper stage flight vehicle therefore the base, 44, forms part of an aft end of the vehicle/upper stage flight vehicle).

Regarding Independent Claim 15, Pelfrey discloses a vehicle (Paragraph 0001 – the system is usable with the flight vehicles), comprising:
an engine (Figure 1) including a high pressure chamber, 36/60, and an aerospike nozzle, 38 and 62, that exhausts gas generated by the high pressure chamber (Paragraph 0025 – the aerospike nozzle exhausts the combustion gas generated by high pressure chamber, 60), the aerospike nozzle including:
a throat (the narrowest portion between the combustion chamber, 60, and the outlet, 62, is the throat);
a centerbody, 38, extending aft of the throat (the center body, 38, extends further downward/aft than the throat); and
an expansion surface defined by the center body (the sidewalls that connect the first end, 42, to the second end, 44, of the centerbody, 38, are the expansion surfaces defined by the center body);
wherein the centerbody is an annular aerospike (Figure 2 -Paragraph 0013 – the centerbody, 38, is an aerospike for an annular arrangement of thrust producers, 36, and therefore an annular aerospike) having a base, 44, that partially defines an aft end of a body of the vehicle (Paragraphs 0001 and 0002 – the nozzle shown in Figure 1 is usable with and located at the aft end of the vehicle in order to provide propulsion for the vehicle; therefore the base, 44, forms part of an aft end of the body of the vehicle).

Regarding Claims 2, 9 and 16, Pelfrey discloses the invention as claimed and discussed above. Pelfrey further discloses at least a portion of the centerbody defines a heat shield (Paragraphs 0013 and 0017-0019 – the centerbody has at least two portions along the expansion surfaces, 52 and 54, that are cooled and absorb the heat from the combustion gases and therefore provide a heat shield to the interior of the aerospike/centerbody).

Regarding Claims 3, 10 and 17, Pelfrey discloses the invention as claimed and discussed above. Pelfrey further discloses the heat shield is actively cooled (Paragraphs 0013 and 0017-0019 – the heat shield portions is actively cooled by flows of fuel and oxidizer).

Regarding Claims 4, 11 and 18, Pelfrey discloses the invention as claimed and discussed above. Pelfrey further discloses a portion of the heat shield is defined by the expansion surface (Paragraphs 0013 and 0017-0019 – the heat shield portions, 52 and 54, include channels in the walls/expansion surface of the centerbody; thus the expansion surface defines at least a portion of the heat shield).

Regarding Claims 5, 12 and 19, Pelfrey discloses the invention as claimed and discussed above. Pelfrey further discloses the expansion surface defined by the centerbody is an inner expansion surface (the expansion surface is the surface radially within the combustion gases from the combustion chamber, 60, with respect to the central axis of the engine, and therefore is an inner expansion surface); and
wherein the aerospike nozzle further comprises:
	an outer expansion surface (the radially outer surface of the outlet, 62, is the outer expansion surface of the aerospike nozzle – See annotated figure below for clarification) outboard of the inner expansion surface (the outer expansion surface is radially outward of the inner expansion surface relative to a central axis); and 
expansion cavity defined between the inner expansion surface and the outer expansion surface (the space between the inner and outer expansion surfaces is the expansion cavity – See annotated figure below for clarification).


    PNG
    media_image1.png
    446
    729
    media_image1.png
    Greyscale

Figure 1 - Annotated Figure from Pelfrey

Regarding Claims 6, 13 and 20, Pelfrey discloses the invention as claimed and discussed above. Pelfrey further discloses a portion of the heat shield is defined by the outer expansion surface (Paragraph 0026 – the outer expansion surface includes a portion of the heat shield, 22, that provides cooling/absorbs heat from the combustion gases).


Claim(s) 15 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kardon (U.S. Patent No. 3,929,289), hereinafter Kardon.

Regarding Independent Claim 15, Kardon discloses a vehicle (Column 1, Lines 6-8 – the system is for a rocket, where the rocket is a vehicle), comprising:
an engine (Column 1, Lines 6 and 28-38 – the rocket has combustion occurring and therefore has a rocket engine that produces gases that are exhausted through the nozzle shown in Figure 2) including a high pressure chamber (Column 1, Lines 28-38 – the nozzle exhausts the combustion gases from the high pressure chamber/combustion chamber) and an aerospike nozzle (Figure 2) that exhausts gas generated by a high pressure chamber (Column 1, Lines 28-38 – the nozzle exhausts the combustion gases from the high pressure chamber/combustion chamber), the aerospike nozzle including:
a throat (Figure 2 – the narrowest part of the passage shown is the throat- See annotated figure below for clarification);
a centerbody, 1, extending aft of the throat (the centerbody extends further to the right/aft of the throat); and an expansion surface, 4, defined by the centerbody (the expansion surface is a part of the centerbody, 1, and therefore defined by the centerbody);
wherein the centerbody is an annular aerospike (Figure 2 – Column 1, Lines 28-32 – the centerbody is for an annular spike nozzle and therefore is an annular aerospike) having a base, 11, that partially defines an aft end of a body of the vehicle (the base, 11, is the furthest aft end of the centerbody and therefore is a portion of the aft end of the body of the vehicle which includes the cowl, 5).

    PNG
    media_image2.png
    441
    713
    media_image2.png
    Greyscale

Figure 2-Annotated Figure from Kardon

Regarding Claim 21, Kardon discloses the invention as claimed and discussed above. Kardon further discloses the engine is at least partially recessed into a base surface of the vehicle (Figure 2 – the engine which includes the centerbody, 1, and the flow path around the centerbody is recess to the right of the rightmost/base surface of the vehicle body, 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5, 7-9, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Meissinger (U.S. Patent No. 6,059,235), hereinafter Meissinger, in view of Kardon.

Regarding Independent Claim 1, Meissinger discloses an upper stage, 30.3, of a multi-stage rocket system, 30, with a propulsion system (Column 3, Lines 22-30 – the upper stage has a propulsion system).
Meissinger does not disclose a throat; a centerbody extending aft of the throat; and an expansion surface defined by the centerbody; wherein the centerbody is an annular aerospike having a base that at least partially defines an aft end of the upper stage rocket.
However, Kardon teaches a nozzle for a propulsion system (Column 1, Lines 6-25 – the nozzle is for a system that generates thrust and therefore is a propulsion system) with a throat (Figure 2 – the narrowest part of the passage shown is the throat- See annotated figure below for clarification);
a centerbody, 1, extending aft of the throat (the centerbody extends further to the right/aft of the throat); and 
an expansion surface, 4, defined by the centerbody (the expansion surface is a part of the centerbody, 1, and therefore defined by the centerbody);
wherein the centerbody is an annular aerospike (Figure 2 – Column 1, Lines 28-32 – the centerbody is for an annular spike nozzle and therefore is an annular aerospike) having a base, 11, that at least partially defines an aft end of the propulsion system (the base, 11, is the furthest aft end of the centerbody and therefore is a portion of the aft end of the propulsion system).

    PNG
    media_image2.png
    441
    713
    media_image2.png
    Greyscale

Figure 3-Annotated Figure from Kardon
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Meissinger by making the upper stage of Meissinger use the nozzle as taught by Kardon thereby resulting in the upper stage having a throat; a centerbody extending aft of the throat; and an expansion surface defined by the centerbody; wherein the centerbody is an annular aerospike having a base that at least partially defines an aft end of the upper stage rocket in order to provide a nozzle that is aerodynamically efficient and is shaped and constructed to minimize effects of thermal stresses and the erosion caused by the flow of hot gases under high pressures (Kardon – Column 1, Lines 35-38).

Regarding Claim 2, Meissinger in view of Kardon disclose the invention as claimed and discussed above. Kardon further discloses at least a portion of the centerbody defines a heat shield (Column 2, Lines 10-21 – the expansion surface of the centerbody is constructed to act as a heat shield to protect the inner components of the centerbody). Thus the combination of Meissinger in view of Kardon, as discussed above would result in the limitations of Claim 2.

Regarding Claim 5, Meissinger in view of Kardon disclose the invention as claimed and discussed above. Kardon further discloses the expansion surface defined by the centerbody is an inner expansion surface (the expansion surface is the radially inner surface, relative to the central axis, that defines the flow path of the combustion gases and therefore is an inner expansion surface); and
wherein the aerospike nozzle further comprises:
an outer expansion surface (the surface on the opposite side of the flow path from the inner expansion surface, 4, is the outer expansion surface – See annotated figure below for clarification) outboard of the inner expansion surface (the outer expansion surface is radially outward from the inner expansion surface relative to the central axis); and 
an expansion cavity defined between the inner expansion surface and the outer expansion surface (the space between the inner and outer expansion surfaces is the expansion cavity – See annotated figure below for clarification).
Thus the combination of Meissinger in view of Kardon, as discussed above would result in the limitations of Claim 5.

    PNG
    media_image3.png
    563
    1084
    media_image3.png
    Greyscale

Figure 4 - Annotated Figure from Kardon

Regarding Claim 7, Meissinger in view of Kardon disclose the invention as claimed and discussed above. Kardon further discloses the outer expansion surface extends further aft than the base of the annular aerospike (the outer expansion surface extends further to the right/aft than the aerospike, 1,). Thus the combination of Meissinger in view of Kardon, as discussed above would result in the limitations of Claim 7.

Regarding Independent Claim 8, Meissinger discloses an upper stage, 30.3, of a multi-stage rocket system, 30, with a propulsion system/engine (Column 3, Lines 22-30 – the upper stage has a propulsion system/engine) comprising a high pressure chamber (Column 1, Lines 38-48 – the launch vehicle burns fuel to accelerate the vehicle and therefore has a high pressure chamber/combustion chamber in which to burn the fuel to generate gases to produce the acceleration forces).
Meissinger does not disclose an aerospike nozzle that exhausts gas generated by the high pressure chamber, the aerospike nozzle including a throat; a centerbody extending aft of the throat; and an expansion surface defined by the centerbody; wherein the centerbody is an annular aerospike having a base that at least partially defines an aft end of the upper stage rocket.
However, Kardon teaches an aerospike nozzle (Figure 2) for a propulsion system (Column 1, Lines 6-25 – the nozzle is for a system that generates thrust and therefore is a propulsion system) that exhausts gas generated by a high pressure chamber (Column 1, Lines 28-38 – the nozzle exhausts the combustion gases from the high pressure chamber/combustion chamber), the aerospike nozzle including a throat (Figure 2 – the narrowest part of the passage shown is the throat- See annotated figure below for clarification);
a centerbody, 1, extending aft of the throat (the centerbody extends further to the right/aft of the throat); and 
an expansion surface, 4, defined by the centerbody (the expansion surface is a part of the centerbody, 1, and therefore defined by the centerbody);
wherein the centerbody is an annular aerospike (Figure 2 – Column 1, Lines 28-32 – the centerbody is for an annular spike nozzle and therefore is an annular aerospike) having a base, 11, that at least partially defines an aft end of the propulsion system (the base, 11, is the furthest aft end of the centerbody and therefore is a portion of the aft end of the propulsion system).

    PNG
    media_image2.png
    441
    713
    media_image2.png
    Greyscale

Figure 5-Annotated Figure from Kardon
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Meissinger by making the upper stage of Meissinger use the aerospike nozzle as taught by Kardon thereby resulting in the upper stage having aerospike nozzle that exhausts gas generated by the high pressure chamber, the aerospike nozzle including a throat; a centerbody extending aft of the throat; and an expansion surface defined by the centerbody; wherein the centerbody is an annular aerospike having a base that at least partially defines an aft end of the upper stage rocket in order to provide a nozzle that is aerodynamically efficient and is shaped and constructed to minimize effects of thermal stresses and the erosion caused by the flow of hot gases under high pressures (Kardon – Column 1, Lines 35-38).

Regarding Claim 9, Meissinger in view of Kardon disclose the invention as claimed and discussed above. Kardon further discloses at least a portion of the centerbody defines a heat shield (Column 2, Lines 10-21 – the expansion surface of the centerbody is constructed to act as a heat shield to protect the inner components of the centerbody). Thus the combination of Meissinger in view of Kardon, as discussed above would result in the limitations of Claim 9.

Regarding Claim 12, Meissinger in view of Kardon disclose the invention as claimed and discussed above. Kardon further discloses the expansion surface defined by the centerbody is an inner expansion surface (the expansion surface is the radially inner surface, relative to the central axis, that defines the flow path of the combustion gases and therefore is an inner expansion surface); and
wherein the aerospike nozzle further comprises:
an outer expansion surface (the surface on the opposite side of the flow path from the inner expansion surface, 4, is the outer expansion surface – See annotated figure below for clarification) outboard of the inner expansion surface (the outer expansion surface is radially outward from the inner expansion surface relative to the central axis); and 
an expansion cavity defined between the inner expansion surface and the outer expansion surface (the space between the inner and outer expansion surfaces is the expansion cavity – See annotated figure below for clarification).
Thus the combination of Meissinger in view of Kardon, as discussed above would result in the limitations of Claim 12.

    PNG
    media_image3.png
    563
    1084
    media_image3.png
    Greyscale

Figure 6 - Annotated Figure from Kardon

Regarding Claim 14, Meissinger in view of Kardon disclose the invention as claimed and discussed above. Kardon further discloses the outer expansion surface extends further aft than the base of the annular aerospike (the outer expansion surface extends further to the right/aft than the aerospike, 1,). Thus the combination of Meissinger in view of Kardon, as discussed above would result in the limitations of Claim 14.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT THOMAS whose telephone number is (571)272-4813. The examiner can normally be reached Monday-Friday 8:00am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE ROBERT THOMAS/Examiner, Art Unit 3741